DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8, 10, 13-18, 20, 21, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ et al. (“Russ” US 7516470), and further in view of Su ("Su" US 20130104170), Bumgardner et al. ("Bumgardner" US 20080273856), Andersson Reimer et al. ("Andersson" US 20130187957), and Dutta et al. ("Dutta" US 20140365107).

Regarding claim 8, Russ teaches a media device, comprising: 
a communication system interface that receives appointment information from an electronic device via a communication system that communicatively couples the electronic device to the media device, wherein the appointment information is defined by a time period for a scheduled appointment for a user; [Russ – Col. 4, Line 27-29, Fig. 2: teaches A home network communications application (HNCA) 260 of a DHCT 200 communicates with a local device 150 via a home network interface (HNI) 290. Col. 3 Line 22-25, 31-42, Col. 4, Line 2-7, Col. 10, Line 33-41, 1-9, Fig. 12, Fig. 2: teaches receiving relevant data such as calendar and email instance listings transmitted from a local device 150 via Bluetooth that communicatively couples the local device to the DHCT 200, wherein the calendar listings have characteristics that are represented by the corresponding time entries in the time area]
a media content stream interface configured to receive a broadcasting media content stream; [Russ – Col. 4, Line 8-26, Fig. 1, 2: teaches a communications interface 222 for receiving video, audio, and other data from the headend 110]
a digital video recorder (DVR) that is configured to record a plurality of media content events that are received in the broadcasting media content stream; and [Russ – Col. 5, Line 28-33, Fig. 2: teaches a PVR application 270 to store video streams received in a storage device 280]
a processor system that: [Russ – Col 4, Line 8-26: teaches a DHCT comprises a least one processor 210 for controlling operations of the DHCT]
automatically records the first media content event in the DVR. [Su – Para 0023: teaches recording the electronic television program selected by the user from the electronic television program list]
automatically modifies presentation of an electronic program guide (EPG) to indicate the time period of the scheduled appointment, wherein the scheduled appointment region presented on the modified EPG indicates at least a start time of the scheduled appointment and an end time of the scheduled appointment; and [Russ - Fig. 11: suggests home network options to customize how the epg is displayed.  Fig. 12: suggests a calendar has been customized to be displayed on the EPG, and presents calendar entries in their respective time slots, wherein each calendar entry and content is boxed and indicated with their time slot to show a start and ending time.  Programs and content are presented as well to show when they start and end]
compares the time period for the scheduled appointment with a plurality of media content event presentation times;
automatically identifies a plurality of media content events having presentation times at least partially overlapping the time period for the scheduled appointment;
automatically identifies a first media content event to be recorded during the time period of the scheduled appointment from a plurality of identified media content events based on a priority associated with each one of the plurality of media content events,
wherein the plurality of media content events have been identified based on at least one of a user's favorites list, a learning process, a media content event recommendation list, and a related or similar media content event, and 
wherein the first media content event has a priority that is higher than others of the plurality of media content events; and 
Russ teaches automatically modifying presentation of an EPG, but does not explicitly teach using a scheduled appointment region that overlays media content event information of the presented modified EPG
automatically modifies presentation of the EPG to indicate an adjustment to the end time of the scheduled appointment using an end time adjustment region that overlays the media content event information. 

compares the time period for the scheduled appointment with a plurality of media content event presentation times; [Su – Para 0021, 0024, 0027, 0032, Fig. 3A, B: teaches comparing and determining whether a first time period of the electronic television program selected by the user conflicts with a second time period of the scheduled event.]
automatically identifies a plurality of media content events having presentation times at least partially overlapping the time period for the scheduled appointment; [Su – Para 0021, 0024, 0027, 0032, Fig. 3A, B: teaches comparing and determining whether a first time period of the electronic television program selected by the user conflicts with a second time period of the scheduled event.]
Russ and Su are analogous in the art because they are from the same field of television scheduling [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Russ in view of Su to event comparison for the reasons of improving user experience by detecting conflicts within the scheduled events.
Russ and Su teach scheduled appointment and identified media content events, but does not explicitly teach automatically identifies a first media content event to be recorded during the time period of the scheduled appointment from a plurality of identified media content events based on a priority associated with each one of the plurality of media content events, 
wherein the plurality of media content events have been identified based on at least one of a user's favorites list, a learning process, a media content event recommendation list, and a related or similar media content event, and 
wherein the first media content event has a priority that is higher than others of the plurality of media content events; and 
Russ and Su teaches automatically modifying presentation of an EPG, but does not explicitly teach using a scheduled appointment region that overlays media content event information of the presented modified EPG
automatically modifies presentation of the EPG to indicate an adjustment to the end time of the scheduled appointment using an end time adjustment region that overlays the media content event information. 

However, Bumgardner teaches automatically identifies a first media content event to be recorded during the time period of the scheduled appointment from a plurality of identified media content events based on a priority associated with each one of the plurality of media content events, [Bumgardner - Para 0075: discloses recording priority of a program may be referring to a recording priority ranking list that ranks all or substantially all program to be recorded]
wherein the plurality of media content events have been identified based on at least one of a user's favorites list, a learning process, a media content event recommendation list, and a related or similar media content event, and [Bumgardner - Para 0033: discloses features related to program listings may include setting program and/or channel as a favorite]
wherein the first media content event has a priority that is higher than others of the plurality of media content events; and [Bumgardner - Para 0075: 
Russ, Su, and Bumgardner are analogous in the art because they are from the same field of media guidance applications [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Russ and Su in view of Bumgardner to priority recordings for the reasons of determining which content to record should conflicts in overlapping content arises.
Russ, Su, and Bumgardner teaches automatically modifying presentation of an EPG, but does not explicitly teach using a scheduled appointment region that overlays media content event information of the presented modified EPG

However, Andersson teaches using a scheduled appointment region that overlays media content event information of the presented modified EPG that overlays the media content event information [Andersson - Para 0029: discloses data from a second data source may be overlaid on the data from the first data source such that the graphical user interface correlates the data from the first and second data sources to provide contextual data.  Russ is still relied upon for an EPG displaying calendar entries at a device]
Russ, Su, Bumgardner, and Andersson are analogous in the art because they are from the same field of graphical user interfaces [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Russ, Su, and Bumgardner’s modified EPG in view of Andersson to 
Russ, Su, Bumgardner, and Andersson teaches automatically modifying presentation of the EPG that overlays the media content event information, but does not explicitly teach automatically modifies presentation of the EPG to indicate an adjustment to the end time of the scheduled appointment using an end time adjustment region. 

However, Dutta teaches automatically modifies presentation of the EPG to indicate an adjustment to the end time of the scheduled appointment using an end time adjustment region. [Dutta – Para 0047, 0071, 0008, Fig. 5: teaches an appointment item, the travel time item in some embodiments can block other appointments on the calendar or it can be shown to collide with appointment and travel time items that overlap with it. The calendar application has added a travel item 525 after the appointment item 420]
Russ, Su, Bumgardner, Andersson, and Dutta are analogous in the art because they are from the same field of calendared events [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Russ, Su, Bumgardner, and Andersson’s EPG modifications to include calendar events in view of Dutta to travel time adjustments for the reasons of improving accuracy of the events by allowing a travel time item to be added to the scheduled event to accurately depict exactly when the user might be available.

The media device of claim 8, wherein the processor system automatically identifies a second media content event that will be received at the media device during the time period of the scheduled appointment from the plurality of identified media content events based on the priority associated with each one of the plurality of media content events. [Bumgardner - Para 0033, 0075: teaches features related to program listings include setting programs and/or channels as a favorite, and setting recording priority of a program may be referring to a recording priority ranking list that ranks all or substantially all program to be recorded]

Regarding claim 13, Russ, Su, Bumgardner, Andersson, and Dutta teaches the media device of Claim 8, wherein the learning process comprises: 
monitoring media content event viewing by the user; [Bumgardner - Para 0034: discloses monitoring user activity to determine various user preferences]
identifying a plurality of media content events that are preferred by the user based on the monitoring; and [Bumgardner - Para 0034: discloses presenting aspects of media content listings based on recommended media content]
identifying the first media content event from the plurality of identified media content events that are preferred by the user. [Bumgardner - Para 0027: discloses information relating to the program listing selected by highlight region 110 may be provided in program information region]

 the media device of Claim 8, wherein the processor system: 
communicates a calendar synchronization request from the media device to the electronic device, [Russ - Col. 9, Line 7-27, Fig. 11: discloses information, such as email, calendar, thermostat options, may be received from a local device in response to a query by the digital home communication terminal]
wherein the calendar synchronization request identifies the user and a time period that is presented by the modified EPG, [Russ – Fig. 12: suggests synchronization to a user’s calendar within the time period that is presented by the modified EPG]
wherein the electronic device has the appointment information that describes the user's scheduled appointment, and [Russ - Col. 10, Line 10-22: discloses a user may request additional information pertaining to a functionality instance, or a calendar entry, by selecting a corresponding functionality instance listing]
wherein the electronic device returns the appointment information to the media device in response to receiving the calendar synchronization request and only when at least one of a start time and an end time of the appointment information falls within the time period that is presented by the modified EPG. [Russ – Col. 11, Line 52 – Col. 12, Line 5, Fig. 12. 16: teaches the IPG providing calendar and listings of television presentations that are scheduled to be broadcast within a certain time period]

Device claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in Device claim 8. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

Regarding claim 16, Russ, Su, Bumgardner, Andersson, and Dutta teaches the media device of Claim 15, wherein the plurality of media content events have been identified based on a learning process comprising: 
monitoring media content event viewing by the user; [Bumgardner - Para 0034: discloses monitoring user activity to determine various user preferences]
identifying a plurality of media content events that are preferred by the user based on the monitoring; and [Bumgardner - Para 0034: discloses presenting aspects of media content listings based on recommended media content]
identifying the first media content event from the plurality of identified media content events that are preferred by the user. [Bumgardner - Para 0027: discloses information relating to the program listing selected by highlight region 110 may be provided in program information region]

Regarding claim 17, Russ, Su, Bumgardner, Andersson, and Dutta teaches the media device of Claim 15, wherein the plurality of media content events have been identified based on a user's favorites list. [Bumgardner - Para 0033: discloses features related to program listings may include setting program and/or channel as a favorite]

 The media device of claim 15, wherein the processor system automatically identifies a second media content event that will be received at the media device during the time period of the scheduled appointment from the plurality of identified media content events based on the priority associated with each one of the plurality of media content events. [Bumgardner - Para 0033, 0075: teaches features related to program listings include setting programs and/or channels as a favorite, and setting recording priority of a program may be referring to a recording priority ranking list that ranks all or substantially all program to be recorded]

Regarding Method claim 20, claim(s) 20 recite(s) limitations that is/are similar in scope to the limitations recited in Device claim 8. Therefore, claim(s) 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 8.

Regarding claim 21, Russ, Su, Bumgardner, Andersson, and Dutta teaches the method of claim 20, further comprising automatically identifying a second media content event that will be received at the media device during the time period of the scheduled appointment from the plurality of identified media content events based on the priority associated with each one of the plurality of media content events. [Bumgardner - Para 0033, 0075: teaches features related to program listings include setting programs and/or channels as a favorite, and setting recording priority of a program may be referring to a recording priority ranking list that ranks all or substantially all program to be recorded]

Regarding claim 25, Russ, Su, Bumgardner, Andersson, and Dutta teaches the method of Claim 20, further comprising: 
communicating a calendar synchronization request from the media device to the electronic device, [Russ - Col. 9, Line 7-27, Fig. 11: discloses information, such as email, calendar, thermostat options, may be received from a local device in response to a query by the digital home communication terminal]
wherein the calendar synchronization request identifies the user and a time period that is presented by the modified EPG, [Russ – Fig. 12: suggests synchronization to a user’s calendar within the time period that is presented by the modified EPG]
wherein the electronic device has the appointment information that describes the user's scheduled appointment, and [Russ - Col. 10, Line 10-22: discloses a user may request additional information pertaining to a functionality instance, or a calendar entry, by selecting a corresponding functionality instance listing]
returning the appointment information to the media device in response to receiving the calendar synchronization request and only when at least one of a start time and an end time of the appointment information falls within the time period that is presented by the modified EPG. [Russ – Col. 11, Line 52 – Col. 12, Line 5, Fig. 12. 16: teaches the IPG providing calendar and listings of television presentations that are scheduled to be broadcast within a certain time period]

 the method of Claim 20, wherein the learning process comprises: 
monitoring media content event viewing by the user; [Bumgardner - Para 0034: discloses monitoring user activity to determine various user preferences]
identifying a plurality of media content events that are preferred by the user based on the monitoring; and [Bumgardner - Para 0034: discloses presenting aspects of media content listings based on recommended media content]
identifying the first media content event from the plurality of identified media content events that are preferred by the user. [Bumgardner - Para 0027: discloses information relating to the program listing selected by highlight region 110 may be provided in program information region]

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russ, Su, Bumgardner, Andersson, and Dutta as applied to claim 10 above, and further in view of Clevenger ("Clevenger" US 20150016803).

Regarding claim 11, Russ, Su, Bumgardner, Andersson, and Dutta do not explicitly teach claim 11. However, Clevenger teaches The media device of claim 10, wherein the processor system determines whether there is sufficient capacity of the DVR to record the first media content event and the second media content event into the DVR and recording the second media content event, wherein all of the second media content event is recorded only when there is sufficient capacity in the DVR to record both the first media content event and the second media content event. [Clevenger – Para 0060, Fig. 2: teaches determining if an actual conflict exists depending on many different factors such as tuner availability, available disk space, total bit-rate of requested channels, among others, wherein the priorities are analyzed to identify recording requests that cannot be scheduled for recording based on resource constraints and scheduling requests based on the analysis]
Russ, Su, Bumgardner, Andersson, Dutta, and Clevenger are analogous in the art because they are from the same field of recording requests [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Russ, Su, Bumgardner, Andersson, and Dutta in view of Clevenger to capacity for the reasons of scheduling records when there are enough resources for the content.

Regarding claim 22, Russ, Su, Bumgardner, Andersson, and Dutta do not explicitly teach claim 22.  However, Clevenger teaches The method of claim 21, further comprising determining whether there is sufficient capacity of the DVR to record the first media content event and the second media content event into the DVR and recording the second media content event, wherein all of the second media content event is recorded only when there is sufficient capacity in the DVR to record both the first media content event and the second media content event. [Clevenger – Para 0060, Fig. 2: teaches determining if an actual conflict exists depending on many different factors such as tuner availability, available disk space, total bit-rate of requested channels, among others, wherein the priorities are analyzed to 
In addition, the rationale of claim 11 is used for claim 22.

Claims 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Russ, Su, Bumgardner, Andersson, Dutta, and Clevenger as applied to claim 11 above, and further in view of Bonovich et al. ("Bonovich" US 20130330063).

Regarding claim 12, Russ, Su, Bumgardner, Andersson, Dutta, and Clevenger do not explicitly teach claim 12.  However, Bonovich teaches The media device of claim 11, wherein the broadcasting media content stream is one of a plurality of broadcasting media content streams, wherein the processor system determines whether there is availability of at least a first tuner of the media device to receive the first media content event being received in a first one of the plurality of broadcasting media content streams and a second tuner of the media device to receive the second media content event being received in a second one of the plurality of broadcasting media content streams, wherein the second media content event is recorded only when the second tuner is available to receive the second one of the plurality of broadcasting media content streams that has the second media content event. [Bonovich - Para 0053: discloses a conflict determination module used to determine times or to determine alternate receiving devices available for recording]


Regarding claim 23, Russ, Su, Bumgardner, Andersson, Dutta, and Clevenger do not explicitly teach claim 23.  However, Bonovich teaches The method of claim 22, further comprising determining availability of at least a first tuner of the media device to receive the first media content event and a second tuner to receive the second media content event, wherein all of the second media content event is recorded only when the second tuner is available to receive the second media content event. [Bonovich - Para 0053: discloses a conflict determination module used to determine times or to determine alternate receiving devices available for recording]
In addition, the rationale of claim 12 is used for claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426 



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426